Collins, J.
This is a habeas corpus proceeding, brought before us on appeal by respondent from a judgment entered in District *139Court awarding the custody of the child in question to the relator, its father. From the return made to the writ of habeas corpus, and from the record of the proceedings had in the court below, it appears that in the year 1892 the child had been received into the state public school at Owatonna in accordance with the provisions of Laws 1885, ch. 146, as amended by Laws 1889, ch. 167, and had then been transferred to respondent’s family, as authorized by section 13 of said chapter 146. It is disclosed that the steps which led to the placing of the child in the public school were initiated by the filing with the Probate Judge of Lyon county of an application or petition signed by two of the commissioners of said county, in which they stated that “Jessie Eea, a female child between two and fourteen years of age, a resident of said county, is, in their opinion, a child belonging to one of the classes enumerated by the statutes of the state of Minnesota as admissible to the state public school, and is sound in body and in mind, and is entitled to admission into said state public school; and we do request an examination of said child by said court as to such alleged condition, and, should said child be found by said court to belong to one of the classes enumerated by the statutes as admissible to said state public school, that an order be made declaring said child to be in said alleged condition, and that she be sent to and admitted into the state public school, according to law.” Attached to this was the written consent of the mother of the child that the application or petition be granted. We have quoted this document in full, that it might be readily seen how defective it was in the essential things required to be stated under the provisions of Laws 1889, ch. 167, § 11. Evidently the statute contemplates that the commissioners shall state that the child named by them is dependent upon the public for support, or that it is in a state of habitual vagrancy or mendicity, or that it is ill treated, and in peril of life, health, or morality, by continued cruel personal injury, or by the habitual intemperance or grave misconduct of the parents or of the guardians. The application or petition in question is otherwise open to criticism, but we do not hesitate to say that when such a .document contains nothing-more specific in reference to the situation or condition of the child named than did the one at bar it is inadequate, and insufficient upon which to act. The Probate Court cannot thus acquire juris*140diction to proceed against the child or its natural or legal guardians. The defect is not mere irregularity or informality, hut is-wholly jurisdictional.
(Opinion published 55 N. W. Rep. 830.)
It is argued that, as the child was received by the school officials, and detained by the respondent by virtue of the final judgment of' a competent tribunal having jurisdiction of the subject-matter, the writ of habeas corpus is not available, because of the provisions of 1878 Gr. S. ch. 80, § 22. Statutes similar to our own, relating to what may be inquired into under this writ, have often been construed by the courts. The broad current of numerous decisions will go to show that the jurisdiction of the tribunal whose judgment is involved over the person detained and the subject-matter may be inquired into at all times, on habeas corpus, though mere-informality, error, and irregularity cannot be. To bar the applicant from a discharge from arrest by virtue of a judgment or decree or execution thereon, the court in which the judgment or decree-was given must have had jurisdiction to render such judgment. It matters not what the general powers and jurisdiction of a court may be. If it act without authority in the particular case, its-judgments and orders are mere nullities; not voidable, but simply void, protecting no one acting under them, and constituting no hindrance to the prosecution of any right. State v. West, 42 Minn. 147, (43 N. W. Rep. 845;) Elliott v. Peirsol, 1 Pet. 328; People v. Liscomb, 60 N. Y. 559. But the writ of habeas corpus cannot have-the force and operation of a writ of error or certiorari or appeal,, nor is it designed as a substitute for either. It does not, like them, deal with errors or irregularities which render a proceeding voidable only, but with those radical defects which render it absolutely void. A distinction between a proceeding or judgment which is void and one that is voidable only, for error, is recognized in the cases, and must be observed. See State v. Sheriff of Hennepin Co., 24 Minn. 87; In re Williams, 39 Minn. 172, (39 N. W. Rep. 65.), Nothing more need be said in order to sustain the judgment appealed from, which is affirmed.
Vanderburgh, J., took no part herein.